United States Court of Appeals
                      For the First Circuit


No. 14-2198

                         RADCLIFFE DAVIS,

                           Petitioner,

                                v.

                         LORETTA E. LYNCH,
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.



                           ERRATA SHEET


     The opinion of this Court, issued on September 21, 2015, is
amended as follows:

     On page 9, line 16, change "it" to "she"

     On page 9, line 18, change "it" to "she"

     On page 9, line 22, change "its" to "her"

     On page 10, line 2, change "it" to "she"

     On page 11, line 10, change "removable" to "removed"

     On page 11, line 15, change "it" to "she"

     On page 15, line 19, change "it" to "she"

     On page 18, line 4, change "its" to "her"

     On page 19, line 6, change "its" to "her"

     On page 19, line 14, change "it" to "she"